Opinion issued January 7, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-12-01008-CR
                            ———————————
                   ERNEST-FRANCIS FLORES, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 1
                            Harris County, Texas
                        Trial Court Case No. 1819987


                          MEMORANDUM OPINION

      Appellant Ernest Francis Flores appeals from judgment adjudicating him

guilty of speeding, i.e., traveling 72 miles per hour in a 50 mile-per-hour zone. We

affirm.
                                ISSUES ON APPEAL

      Appellant brings the following thirty-eight points of error, identified in his

brief as sub-issues 1(a)-(h), and issues 2–31:

      1.     The complaint charging the Crime has numerous defects:

             a.    Complainant lacks first-hand knowledge.
             b.    Accused was denied the right to confront the
                   complainant/accuser(s) against him face-to-face and
                   challenge complaint as required by the Texas
                   Constitution Art. 1 Section 10.
             c.    Complainant lacks a statement under oath involving an
                   appearance before an officer empowered to administer
                   oaths as the opinion of the attorney general requires.

             d.    Complaint fails to identify Defendant-in-error Flores by
                   his true name and Defendant-in-error Flores does not
                   agree or consent to be identified as ERNEST F FLORES
                   as such assemblage of letters in all capital letters are an
                   “Ens Legis,” which according to Black’s Law Dictionary
                   3rd Ed. Means: “A creature of the law: an artificial being,
                   as contrasted with a natural person. Applied to
                   corporations considered as deriving their existence
                   entirely from the law” and does not apply Defendant-in-
                   error Flores.
             e.    Defendant-in-error Flores is not a “person” nor the
                   “person” listed on the Complaint or other Court
                   documents titled: CAUSE No: 1819987.

             f.    Complaint is hearsay and fails to state a claim upon
                   which relief may be granted.

             g.    Complaint lacks standing.

             h.    Complainant lacks delegation of authority from the Texas
                   Attorney General to file a lawsuit against Defendant-in-
                   error Flores.
                                          2
2.   Defendant-in-error Flores is neither a surety, nor an
     accommodation party, for any juristic person.

3.   Defendant-in-error Flores does not live, work or travel within
     the judicial district of the STATE OF TEXAS nor within
     HARRIS COUNTY nor within the territory owned by or
     subject to the exclusive legislative power of the United States
     of America or its jurisdiction.
4.   Defendant-in-error Flores has neither seen nor been presented
     with any evidence and likewise any material fact/contract that
     demonstrates or proves that Defendant-in-error Flores was
     engaged in commerce while traveling in his private non-
     passenger, non-commercial automobile near Katy, Harris
     County, Texas on July 7, 2011.
5.   There seems to be a presumption that Defendant-in-error Flores
     was engaged in commercial activities and when he was
     involved in his private affairs. Defendant-in-error Flores states:
     no commercial consensual encounter took place even if so
     construed by any of the parties, in any manner whatsoever
     without full disclosure or consideration.

6.   Defendant-in-error Flores neither disturbed the peace, nor the
     dignity of Harris County, Texas nor HARRIS COUNTY, TX at
     any time.

7.   Defendant-in-error Flores neither disturbed the peace, nor the
     dignity of The State of Texas, nor THE STATE OF TEXAS at
     any time.
8.   Defendant-in-error Flores neither injured nor damaged any
     person, place or thing nor breached any lawful/legal, binding or
     enforceable contract. Regarding any and all documents other
     than those initiated/put forth by Defendant-in-error Flores, i.e.
     documents such as this Statement of Facts of Truth, Defendant-
     in-error Flores states that any and all ink-marks appearing
     within the signature of space of any and all such documents do
     not comprise Defendant-in-error Flores’s signature, as
     Defendant-in-error Flores’s signature appears only where
     knowingly, willingly, and voluntarily executed following full

                                  3
      disclosure of all terms and conditions of any unrevealed
      contract/commercial agreement.

9.    Defendant-in-error Flores states jurisdiction was neither
      conferred, implied, nor granted. The trial Courts acquire
      authority to adjudicate matters if they have both subject matter
      and in personam jurisdiction and they did not.

10.   There is no proof in evidence that the corporate laws of THE
      STATE OF TEXAS can be applied to Defendant-in-error
      Flores, nor has he agreed to abide by them. THE STATE OF
      TEXAS cannot achieve parity with a living, breathing, sentient
      being, so it created the fiction a.k.a. ERNEST F FLORES,
      which is not Defendant-in-error Flores.

11.   Ex parte hearing and trial took place as the compulsory process
      for obtaining witnesses in his favor as required by the Texas
      Constitution Art. 1 Section 10.

12.   The two (2) previous trial judges, (David Patronella: Harris
      County Justice of the Peace for Precinct 1, Place 2 and Paula
      Goodhart: Harris County Criminal Court at Law No. 1), both
      lack compliance with their “Oath of Office” requirements of
      Texas Secretary of State. Both Patronella and Goodhart have
      breached their fiduciary duty and are involved in official
      judicial misconduct.

13.   Court personnel and persons involved in this matter lack
      compliance with Title 5, Chapter XVI, Subchapter B, Part
      2635, Subpart A, Section 2635.101 – Basic obligation of public
      service.

14.   As the Transportation Code is written, Defendant-in-error
      Flores never violated § 201.904 nor § 545.351. (See Attached).

15.   Whether the trial Court erred by accepting Complaint filed by
      Sandra Ward when she lacks firsthand knowledge.
16.   Whether the trial Court erred by allowing Complaint filed by
      Sandra Ward when she lacks her official “Oath of Office.”



                                  4
17.   Whether the trial Court erred by allowing Complaint filed by
      Sandra Ward when there is lack of corpus delicti.

18.   Whether the trial Court erred by allowing Complaint filed by
      Sandra Ward when she lacks delegation of authority from the
      Attorney General of Texas to swear out and sign an affidavit as
      “The State of Texas.”

19.   Whether the trial Court erred by allowing Complaint filed by
      Sandra Ward when she is in contempt of Court for failing to
      appear after being subpoenaed by the Court, have the oath
      administered by one authorized to do so, be sworn in and cross-
      examined, have oral arguments.

20.   Whether the trial Court erred by allowing Complaint filed by
      Sandra Ward when the Notary and witness: Maribel Nava lacks
      her official “Oath of Office.”
21.   Whether the trial Court erred by allowing Complaint witnessed
      by Maribel Nava when she is in contempt of Court for failing to
      appear after being subpoenaed by the Court, have the oath
      administered by one authorized to do so, be sworn in and cross-
      examined, have oral arguments.

22.   Whether the trial Court erred by having an exparte hearing
      when all parties were not present.
23.   Whether the trial Court erred by proceeding with trial when
      subpoenaed parties were not present and unable to confront or
      cross-examine accuser.

24.   Whether the trial Court erred when depriving Defendant-in-
      error Flores of due process.

25.   Whether the trial Court erred by proceeding after jurisdiction
      was challenged.
26.   Whether the trial Court erred when the Courts are deprived of
      subject matter jurisdiction and acted in a manner inconsistent
      with due process.



                                 5
       27.    Whether the trial Court erred when there is a lack of a valid
              cause of action.

       28.    Whether the trial Court erred by proceeding when there is a
              conflict of interest with Court participants.

       29.    Whether exculpatory evidence is being withheld.
       30.    Whether the trial Court erred by failing to fully disclose the
              whole truth, by their withholding of exculpatory evidence,
              dealing with the facts that the trial court allowed ex parte to
              occur, in both instances of hearing as well as at trial.

       31.    Whether the trial Court erred by failing to state a claim which
              relief can be granted, by failing to exhaust their administrative
              remedies, by not having an administrative hearing with
              Defendant-in-error Flores’ agency for reprimand before taking
              him before administrative court.
       The State responds that (1) the record does not affirmatively establish

appellate jurisdiction was proper in the county court below, and (2) in any event,

appellant’s points are without merit.

I.     We overrule appellant’s points related to identity and location.

       Appellant presents several points of error relating to his identity, his

residence, and the location of his conduct giving rise to his speeding ticket—points

1(d), 1(e), 2, 3, 4, 5, and 10.

       Appellant alleges his conviction should be overturned because the complaint

fails to identify him by his true name, and he does not agree or consent to being

identified as ERNEST F FLORES (issue 1(d)). He further states he is not a

“person” nor the “person” listed on the complaint or other court documents titled


                                          6
“CAUSE No: 1819987” (issue 1(e)). And he states that he is “neither a surety, nor

an accommodation party, for any juristic person” (issue 2). He contends that the

State cannot “achieve parity with a living, breathing, sentient being, so it created

the fiction a.k.a. ERNEST F FLORES, which is not Defendant-in-error Flores.”

(issue 10.)

      Appellant acknowledges that his name is Ernest-Francis Flores, and does not

claim that his name is spelled incorrectly in these documents.             Rather, his

complaints hinge upon the use of all capital letters to spell out his name in the

complaint and other court filings, which he insists implies that he is a corporation,

which he is not. In Kimmell v. Cooper, the Austin Court of Appeals addressed, and

rejected, an identical argument,

      [Appellant] attaches significance to the writing of names in all capital
      letters and believes that a fully capitalized name is that of a debtor or a
      legal fiction like a corporation. He apparently believes that any other
      full capitalization of a name not ordinarily fully capitalized is
      improper and that a court cannot bind an individual or entity who uses
      upper-and lower-case to spell his, her, or its name by signing orders
      and judgments that contain full capitalizations of those names.
      [Appellant’s] theory of the meaning of capitalization is neither the law
      nor the practice in this Court.

No. 03-01-00333-CV, 2002 WL 246425, at *2 (Tex. App.—Austin Feb. 22, 2002,

no pet.) (not designated for publication). We likewise hold that the use of capital

letters in identifying appellant in the complaint and other court documents does not




                                          7
carry any legal significance or render the documents’ identification of him

improper. Accordingly, we overrule points of error 1(d) and 1(e), 2 and 10.

      Appellant next alleges he “does not live, work, or travel within the judicial

district of the STATE OF TEXAS nor within HARRIS COUNTY nor within the

territory owned by or subject to the exclusive legislative power of the United States

of America or its jurisdiction.” (issue 3). He also complains that he has not been

presented with any evidence that he was “engaged in commerce while traveling in

his private non-passenger, non-commercial automobile near Katy, Harris County,

Texas on July 7, 2011,” (issue 4), and that “no commercial consensual encounter

took place.” (issue 5).

      Appellant represents in his brief here that he resides on South Mason Rd.,

Katy, Texas 77450. His brief states that this case “arises from an alleged traffic

infraction while traveling in a private non-passenger, non-commercial auto on the

I-10 Feeder road in Katy, Texas as a Harris County Peace Officer stopped [him]

for an alleged speeding violation that does not exist in fact or law because he was

traveling at a reasonable and prudent speed under the conditions that were then

present.” It appears that this argument is not that he actually does not reside or

travel in Harris County or in Texas, but instead that there is no evidence that he

resides or drives in Harris County or Texas for a commercial purpose.




                                         8
      Appellant distinguishes between private and public uses of roads. He argues

that “the use of highways for purposes of travel and transportation is not merely a

privilege, but a common and fundamental right, of which the public and

individuals cannot rightfully be deprived.” At one point, his appellant’s brief

acknowledges that rights “may be subject to reasonable regulation and control by

the state legislature,” but he contends that “according to the U.S. SUPREME

COURT & other legal authorities, it is the COMMERCIAL use of the public roads

that is a PRIVILEGE.”

      Appellant cites no relevant authority for the proposition that traffic

regulations of speed apply only to those utilizing roads for commercial, rather than

personal, reasons.      The relevant statute makes no such distinction between

commercial and personal use of motor vehicles. See TEX. TRANSP. CODE ANN. §

545.351(a) (Vernon 2011) (“An operator may not drive at a speed greater than is

reasonable and prudent under the circumstances then existing.”). And the Court of

Criminal Appeals has long upheld the constitutionality of speeding laws. See

Eaves v. State, 353 S.W.2d 231, 232 (Tex. Crim. App. 1962). We overrule points

of error 3, 4, and 5.

II.   We overrule appellant’s points of error directed at the sufficiency of the
      evidence that he disturbed the peace and dignity of the state.
      Texas prohibits an operator of a motor vehicle from “driv[ing] at a speed

greater than is reasonable and prudent under the circumstances then existing.” TEX.

                                         9
TRANSP. CODE ANN. § 545.351(a). The relevant provision here sets the limit of

“30 miles per hour in an urban district on a street other than an alley.” TEX.

TRANSP. CODE ANN. § 545.352(b)(1). State and local government may alter these

limits. See TEX. TRANSP. CODE ANN. § 545.353; see also TEX. TRANSP. CODE ANN.

§ 545.355; TEX. TRANSP. CODE ANN. § 545.356. Here, the posted speed was 50

miles per hour.

      The body of the complaint states:

      IN THE NAME AND BY THE AUTHORITY OF THE STATE OF
      TEXAS:
      BEFORE ME, the undersigned authority, on this day personally
      appeared the undersigned Affiant, who, after being duly sworn, on
      oath deposes and says that Affiant has good reason to believe and
      does believe and charge that on or about 07/07/11, and before the
      filing of this complaint, ERNEST FRANCIS FLORES, Defendant,
      did then and there unlawfully, operate a motor vehicle on a public
      street or highway in Harris County, Texas, at 072 miles per hour,
      which speed was greater than was reasonable and prudent under the
      circumstances then existing, and the speed was more than thirty (30)
      miles per hour in an urban district; and more than 050 miles per hour
      which was the lawful maximum prima facie speed limit posted by
      sign.
      CONTRARY TO LAW AND AGAINST THE PEACE AND
      DIGNITY OF THE STATE
      Appellant urges that he “neither disturbed the peace, nor the dignity, of

Harris County, Texas nor HARRIS COUNTY, TX at any time,” (issue 6), and that

he “neither disturbed the peace, nor the dignity of The State of Texas, nor THE

STATE OF TEXAS at any time.” (issue 7.) His brief does not elaborate further,

                                          10
and we assume this is a reference to the language in the complaint, and a challenge

to the sufficiency of the evidence. “Against the Peace and the Dignity of the State”

is not an element of the offense with which appellant was charged and, thus, any

sufficiency challenge to the supporting evidence is misplaced.1 We overrule issues

6 and 7.

III.   We overrule appellant’s points of error related to Affiant Sandra Ward
       and Clerk Maribel Nava.

       Appellant alleges multiple points of error concerning the court personnel and

persons involved in this matter, including points 1(a), 1(b), 1(c), 1(h), 11, 15, 16,

18, 19, 20, 21and 23. We overrule each of these points of error.

       A. Points of error concerning Affiant Sandra Ward

       Appellant alleges several points of error against Affiant Sandra Ward,

including points 1(a), 1(b), 1(c), 1(h), 11, 15, 16, 18, 19, 20 and 23. He argues that

Ward, as the complainant, “lacks first-hand knowledge” (issues 1(a) & 15). “There

is no requirement that the [complaint] affiant have first hand knowledge upon

which to base his statements.” Smith v. State, 811 S.W.2d 665, 668 (Tex. App.—

Houston [14th Dist.] 1991, pet. ref’d). We overrule points of error 1(a) and 15.




1
       Before the article V, section 12 of the Texas Constitution was amended in 1985, it
       provided that “All prosecutions shall be carried on in the name and by the
       authority of the State of Texas, and shall conclude: ‘Against the peace and dignity
       of the State.’”
                                           11
      Appellant alleges he was denied the right to confront Ward and cross

examine her after she failed to comply with a subpoena to appear. (issues 1(b), 11,

19 & 23.) “The Sixth Amendment does not guarantee, however, the right to secure

the attendance and testimony of any and all witnesses; rather, it guarantees only

compulsory process for obtaining witnesses whose testimony would be both

material and favorable to the defense.” Coleman v. State, 966 S.W.2d 525, 527–28

(Tex. Crim. App. 1998) (citing U.S. v. Valenzuela-Bernal, 458 U.S. 858, 866–67,

102 S. Ct. 3440, 3446 (1982)). Appellant fails to demonstrate that Ward, as the

complainant who signed the complaint, has material and favorable testimony to

give. Id. Moreover, appellant cites no evidence of a subpoena for Ward, or

evidence that Ward failed to appear before the court. We overrule points of error

1(b), 11, 19, and 23.

      Appellant next alleges the complainant lacks a statement under oath

involving an appearance before an officer empowered to administer oaths. In

Texas, “[a]n oath made in this state may be administered and a certificate of the

fact given by . . . a justice of the peace or a clerk of a justice court.” TEX. GOV’T

CODE ANN. § 602.002(3) (Vernon 2012). Maribel Nava, Clerk of the Justice

Court, Precinct 5, Place 2 signed the complaint verifying Ward made the statement

under oath before an officer empowered to administer oaths.          Appellant also

argues, but cites no facts or authority in support, that Ward lacks delegation of


                                         12
authority from the Attorney General of Texas to swear out and sign an affidavit as

the State of Texas. We overrule points of error 1(c), 16 and 18.

      B. Points of error concerning Clerk Maribel Nava

      Appellant alleges, in points of error 20, 21, and 23, that the Clerk of Court

Maribel Nava “lacks her official ‘Oath of Office,’” and that the trial court erred by

proceeding to trial without Nava after she failed to respond to a subpoena.        In

support of this first contention, appellant’s brief states that “a background check

reveals that she lacks her official ‘Oath of Office.’” This is not supported by any

citation to the record, nor have we located any support for this assertion. As for

the assertion that Nava failed to respond to a subpoena and that appellant was

deprived of due process rights by his inability to cross-examine her, our analysis is

the same as presented above with regards to Ward. Appellant has not alleged,

much less established that Nava’s testimony would be material and favorable to the

defense; nor has he established that Nava was properly subpoenaed and failed to

appear. We overrule points of error 20, 21, and 23.

IV.   We overrule appellant’s remaining points of error.

      The appellant has the burden to properly initiate the completion of a record

sufficient to illustrate reversible error. See TEX. R. APP. P. 35.3; see also Cheek v.

State, 65 S.W.3d 728, 730 (Tex. App.—Waco 2001, no pet.)(citing Kent v. State,

982 S.W.2d 639, 641 (Tex. App.—Amarillo 1998, pet. ref’d)). If the appellant fails


                                         13
to do so, and an issue on appeal involves matters omitted from the record due to

the appellant’s failure to request or pay for the record, then the appellant’s actions

will prevent us from adequately addressing the dispute. Kent, 982 S.W.2d at 641.

      Additionally, an appellant must cite to appropriate authority. Rose v. State,

799 S.W.2d 381, 384 (Tex. App.—Dallas 1990, no pet.).              Failure to cite to

authority leaves nothing for this Court to review. Id. (citing McWherter v. State,

607 S.W.2d 531, 536 (Tex. Crim. App. 1980)). When an appellant fails to “present

argument and authorities as required by Texas Rule of Appellant Procedure

38.1(h)” for a point of error, that issue is considered inadequately briefed and shall

be overruled. Cardenas v. State, 30 S.W.3d 384, 393 (Tex. Crim. App. 2000) (en

banc) (citing TEX. R. APP. P. 38.1(h)); Tong v. State, 25 S.W.3d 707, 710 (Tex.

Crim. App. 2000) (en banc).

      While we have endeavored to address several of appellant’s points of error,

we hold that his remaining points, i.e., 1(f), 1(g), 8, 9, 12, 13, 14, 17, 22, 24, 25,

26, 27, 29, 30, and 31, are waived (by failing to cite record evidence, by failing to

cite any relevant legal authority, or by failing to present argument in support).

                                  CONCLUSION

      We affirm the trial court’s judgment.




                                          14
                                                Sherry Radack
                                                Chief Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           15